Title: To George Washington from Gustavus Scott, 18 November 1795
From: Scott, Gustavus
To: Washington, George


          
            Sir
            George Town [D.C.] 18th Novr 1795.
          
          Since my Return from Annapolis, tho’ generaly in the City from 9 to 3 OClock I have not been unmindfull of the Potk Company. Two Meetings have been held to decide upon the proper Measures to obtain Aid from the States of Maryland & Virginia. The Result is that Messrs Forrest, Lear & Law proceed immediately to Annapolis to attend the Assembly of Maryland now in Session: & that some other Gentlemen will be sent forward to Richmond as soon as the Event of the Maryland Application is known. Upon enquiry since my return I find that not a single Share has been subscribed since the Vote for the new Shares; which evinces how necessary it is to push for aid from the States. My Confidence of Success in Maryland is in no degree lessen’d; & if gained early enough will probably be of essential service in obtaining something from Virginia. Knowing your solicitude for this great and important National Object I cannot refuse myself the pleasure of communicating to you the prosperous Train in which I believe the business to be.
          Shou’d any thing cast up in the Course of the Session to make the former object of my Journey to Annapolis assume an Appearance of certain Success I shall gladly embrace the opportunity of effecting a measure I ardently wish. But nothing shall seduce me to take a Step in a Matter so important untill I am confident of the Ground on which I move. & shou’d such unexpected good fortune be communicated to me during the Session you shall be fully informed before any Measure is finaly taken. I have the honor to be with sentiments of the highest Respect Sir Yr mo. obt servt
          
            Gusts Scott
          
         